Exhibit 10.30.3

AMENDMENT NO. 3 TO

AMENDED AND RESTATED RECEIVABLES LOAN AGREEMENT

THIS AMENDMENT NO. 3 TO AMENDED AND RESTATED RECEIVABLES LOAN AGREEMENT (this
“Amendment”), dated as of August 13, 2013 and with an effective date of June 30,
2013 (the “Effective Date”), is by and among GREEN TREE ADVANCE RECEIVABLES II
LLC, a Delaware limited liability company (the “Borrower”). GREEN TREE SERVICING
LLC, a Delaware limited liability company, as administrator (in such capacity,
the “Administrator”), THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO,
as Lenders (each, a “Lender”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association (“WFB”) as “Calculation Agent”, “Account Bank”,
“Verification Agent” and “Securities Intermediary” and WELLS FARGO CAPITAL
FINANCE, LLC, formerly known as Wells Fargo Foothill, LLC (“WFCF”), as agent for
the Lenders (in such capacity, together with any successor thereto in such
capacity, the “Agent”). Capitalized terms used herein and not otherwise defined
shall have the meaning given to such terms in the Receivables Loan Agreement
(defined below).

WHEREAS, the Borrower, the Administrator, WFB, as Calculation Agent, Account
Bank, Verification Agent and Securities Intermediary, and WFCF, as Agent and
Lender, are parties to that certain Amended and Restated Receivables Loan
Agreement dated as of May 2, 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the “Receivables Loan Agreement”);

WHEREAS, the parties to the Receivables Loan Agreement hereto have agreed to
amend the Receivables Loan Agreement on the terms and conditions set forth
herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiently of which are hereby acknowledged, the parties hereto
agree as follows:

Section 1. Amendments to the Receivables Loan Agreement. Effective as of the
Effective Date and subject to the execution of this Amendment by the parties
hereto and the satisfaction of the conditions precedent set forth in Section 2
below, the Receivables Loan Agreement is hereby amended as follows:

1.1 In Section 8.01, subsection 8.01(g) is hereby deleted and replaced by the
following: “(g) Other than for the second quarterly period of fiscal year 2013,
the Annual Net Cash Provided by Operating Activities of the Parent shall be less
than $50,000,000;”.

Section 2. Reference to and Effect on the Receivables Loan Agreement. From and
after the Effective Date, each reference in the Receivables Loan Agreement to
“this Agreement”, “hereunder”, “hereof,” “herein,” “hereby” or words of like
import shall mean and be a reference to the Receivables Loan Agreement as
amended hereby, and each reference to the Receivables Loan Agreement in any
other document, instrument or agreement executed and/or delivered in connection
with the Receivables Loan Agreement shall mean and be a reference to the
Receivables Loan Agreement as amended hereby.



--------------------------------------------------------------------------------

Section 3. CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 OF
THE GENERAL OBLIGATIONS LAWS OF THE STATE OF NEW YORK BUT OTHERWISE WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES).

Section 4. Execution of Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

Section 5. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

[signatures appear on the following pages]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date hereof.

 

GREEN TREE ADVANCE RECEIVABLES II LLC. As Borrower By:  

/s/ Cheryl A. Collins

Name:   Cheryl A. Collins Title:   SVP and Treasurer GREEN TREE SERVICING LLC As
Administrator By:  

/s/ Cheryl A. Collins

Name:   Cheryl A. Collins Title:   SVP and Treasurer

 

Signature Page to Amendment No. 3

to A&R Receivables Loan Agreement



--------------------------------------------------------------------------------

Signature Page to Amendment No. 3

to A&R Receivables Loan Agreement

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, As Calculation Agent, Account Bank and
Securities Intermediary By:  

/s/ Kristen Ann Cronin

Name:   Kristen Ann Cronin Title:   Vice President WELLS FARGO CAPITAL FINANCE,
LLC,. As Agent and as Lender By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, As Calculation Agent, Account Bank and
Securities Intermediary By:  

 

Name:  

 

Title:  

 

WELLS FARGO CAPITAL FINANCE, LLC, As Agent and as Lender By:   /s/ Jason Farr
Name:   Jason Farr Title:   Vice-President

 

Signature Page to Amendment No. 3

to A&R Receivables Loan Agreement